     Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 1 of 18 PageID #:1038




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FLORENCE MUSSAT, M.D., S.C., on behalf of              )
plaintiff and the class members defined herein,        )
                                                       )
                       Plaintiff,                      )       Case No. 1:17-CV-08841
                                                       )
                       v.                              )       Honorable Martha M. Pacold
                                                       )
IQVIA INC. and JOHN DOES 1-10,                         )
                                                       )
                       Defendants.                     )

      IQVIA INC.’S MOTION TO MAINTAIN STAY OF DISCOVERY AND EXTEND
           DEADLINE TO RESPOND TO SECOND AMENDED COMPLAINT

         The Defendant, IQVIA Inc. (“IQVIA”), through counsel, Meyer Law Group LLC, moves

this Court for an order maintaining the existing stay of discovery pursuant to Fed. R. Civ. P.

26(c)(1) and extending IQVIA’s deadline to respond to Plaintiff’s Second Amended Complaint

pursuant to Fed. R. Civ. P. 6(b)(1)(A). In support of its Motion, IQVIA states:

I.       SUMMARY

         This is a purported class action under the Telephone Consumer Protection Act (“TCPA”).

Recently, Plaintiff amended its putative class definitions through the filing of a Second Amended

Complaint.    The amended class definitions raise significant legal issues related to personal

jurisdiction, standing and subject matter jurisdiction. In particular, both amended class definitions

are geographically unrestricted and include nonresidents of Illinois. Moreover, the putative class

representative used an online fax service to receive the faxes that are the subject of this litigation.

         The discovery stay that has been in place since May 25, 2018 should be maintained,

because these same issues are presently the subjects of IQVIA’s pending Petition for a Writ of

Certiorari in the United States Supreme Court, and Career Counseling Services, Inc.’s (“Career”)
      Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 2 of 18 PageID #:1039




Application for Review to the Federal Communications Commission (“FCC”). First, since the

Court’s order on October 9, 2020 granting Plaintiff leave to amend, IQVIA has filed a Petition for

Writ of Certiorari asking the Supreme Court to consider whether this Court may exercise personal

jurisdiction over IQVIA with respect to the claims of out-of-state unnamed class members. 1 That

petition is pending. Second, Career’s Application for Review to the FCC asks the FCC to consider

whether the TCPA applies to faxes sent to an online fax service, which gives rise to the questions

of whether a putative class representative who uses an online fax service to receive faxes has

standing to maintain TCPA claims and whether this Court has subject matter jurisdiction over such

claims.

          Thus, two questions that are central to the progress and ultimate disposition of this case are

presently under review by the Supreme Court and the FCC. Whatever the outcome on review, the

Supreme Court’s and FCC’s decisions will have significant effects on this case. The legal issues

that are currently under review could be case-dispositive, but even if Plaintiff’s claims survive, the

Supreme Court’s and FCC’s adjudications will shape the putative classes, control the scope of

class discovery and directly impact further anticipated motion practice before this Court. Thus,

good cause exists for this Court to exercise its considerable discretion and maintain the stay of

discovery and extend IQVIA’s deadline to respond to the Second Amended Complaint pending

the Supreme Court’s and FCC’s adjudication of the pending legal issues.

II.       RELEVANT PROCEDURAL HISTORY

A.        The Existing Stay of Discovery.

          On May 24, 2018, IQVIA filed a Motion to Stay Discovery pending the resolution of two



1
  IQVIA uses “out-of-state unnamed class members” and similar formulations as shorthand for putative
class members who did not receive IQVIA’s allegedly unsolicited faxes in Illinois, and whose claims
therefore do not arise out of or relate to IQVIA’s Illinois contacts.

                                                    2
     Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 3 of 18 PageID #:1040




significant legal issues: (1) whether the faxes allegedly received by Plaintiff constitute “unsolicited

facsimile advertisements” subject to the TCPA; and (2) whether this Court may exercise personal

jurisdiction over IQVIA relative to the claims of out-of-state unnamed class members. (Dkt. 39).

On May 25, 2018, Judge Kendall granted IQVIA’s motion and stayed discovery. (Dkt. 42).

         Following Judge Kendall’s entry of the stay order, Plaintiff repeatedly requested (both

orally in open court and by formal written motion) that the court lift the stay in whole or in part.

Judge Kendall rejected each and every such request. See, e.g., Dkt. 84 (“Plaintiff’s oral request to

issue third party subpoenas or third party document preservation is denied after oral argument

heard in open Court. Discovery shall remain stayed pending appeal”); Dkt. 89 (Plaintiff’s “motion

for Discovery [86] is denied for the reasons stated in open Court”). Following the reassignment

of this action to Judge Pacold, Plaintiff renewed – but ultimately withdrew – similar requests to

lift the stay of discovery. See, e.g., Dkt. 100, Plaintiff’s Notice of Withdrawal of Motion [97] to

Lift Stay on Discovery.

B.       This Court’s Order Granting In Part and Denying In Part Plaintiff’s Motion for
         Leave to File a Second Amended Complaint.

         On October 9, 2020, this Court entered an order granting in part and denying in part

Plaintiff’s Motion for Leave to File a Second Amended Complaint (“Motion to Amend”). (Dkt.

126).    More specifically, after striking Plaintiff’s intervention argument, this Court denied

Plaintiff’s request to join Dr. Charles Shulruff, DDS, as an additional plaintiff and class

representative. Id. at pp. 1-2 (“[A]ny argument based on Rule 15(a)(2) alone or on Rule 20(a) is

waived”). Nevertheless, this Court granted Plaintiff’s Motion “to the extent it seeks to amend the

putative class definitions.” Id. at p. 6. In reaching its decision to allow amendments to the putative

class definitions, this Court considered two primary arguments advanced by IQVIA in opposition

to the Motion to Amend.

                                                  3
  Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 4 of 18 PageID #:1041




        IQVIA first argued that the proposed amended putative class definitions lacked any

geographic restriction and thus ran afoul of Judge Kendall’s personal jurisdiction ruling relative to

the claims of “nonresidents that did not allegedly receive faxes in Illinois.” (Dkt. 58 at p. 15). As

this Court pointed out, after IQVIA filed its response to Plaintiff’s Motion to Amend on February

28, 2020, the Seventh Circuit Court of Appeals reversed Judge Kendall’s personal jurisdiction

ruling on March 11, 2020. (Dkt. 126 at p. 3). Although IQVIA’s timely petition for rehearing and

rehearing en banc was denied on May 14, 2020, IQVIA is seeking review of the personal

jurisdiction issue and the associated geographic defects that permeate Plaintiff’s amended class

definitions. On March 19, 2020, the United States Supreme Court extended the time within which

to file a petition for a writ of certiorari to 150 days from the date of an order denying a timely

petition for rehearing. IQVIA timely filed its Petition for a Writ of Certiorari in the United States

Supreme Court on October 13, 2020, which was docketed on October 16, 2020 as Case No. 20-

510. (Judicial Notice). Plaintiff’s opposition to the Petition is currently due on November 16,

2020, and IQVIA’s Reply in support is currently due on December 1, 2020.

        IQVIA’s second argument centered on a recent Declaratory Ruling issued by the FCC’s

Consumer and Governmental Affairs Bureau (the “Bureau”). See In the Matter of Amerifactors

Financial Group, LLC, GC Docket Nos. 02-278 and 05-338 (“Amerifactors Ruling”). More

specifically, the Bureau held that an online fax service is “plainly” not a telephone facsimile

machine and a fax sent to an online fax service is thus not “an unsolicited facsimile advertisement”

prohibited by the TCPA. Id. at ¶ 11. It is undisputed that Plaintiff used an online fax service to

receive the faxes that are the subject of this litigation. See, Dkt. 104-3 at ¶¶ 71-72 (Plaintiff admits

the subject fax invitations were sent to and received by the Vonage fax portal – an online cloud-

based fax service that allowed Plaintiff to access the subject faxes as email attachments).



                                                   4
     Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 5 of 18 PageID #:1042




         As this Court pointed out, Career filed an application for review of the Amerifactors Ruling

by the full FCC. (Dkt. 126 at p. 5). At this time, the Court “decline[d] to address the parties’

arguments about whether, were the order final, it could have retroactive effect, or whether it would

apply to the facts of this case.” Id. The Court nevertheless invited the parties to re-raise the issue

later in these proceedings. Id. (“The court expresses no view on any potential argument related to

these issues that the parties might raise in the future,” and similarly noted that “[t]he parties are

free to raise this issue again later as well”). AmeriFactors Financial Group LLC filed its opposition

brief on January 23, 2020.2 Career filed its Reply in support of its application for review on

February 3, 2020.3 Career’s application for review is fully-briefed and, as of the time of filing the

instant Motion, awaits ruling from the full FCC.

C.       Plaintiff’s Second Amended Complaint and Amended Putative Class Definitions.

         On October 15, 2020, Plaintiff filed the now-operative Second Amended Complaint against

IQVIA. (Dkt. 128). In it, Plaintiff seeks to represent the following two putative classes:

         A.      Facsimile Equipment Class: (a) all persons with fax numbers (b) who, on
         or after a date four years prior to the filing of this action (28 U.S.C. §1658), (c)
         were sent faxes by or on behalf of defendant IQVIA, promoting its goods or
         services for sale (d) who were sent faxes on facsimile equipment of any type, (e)
         and which did not contain an opt out notice as described in 47 U.S.C. §227.

(Dkt. 128 at ¶ 45(A)) (emphasis supplied).

         B.      Standalone Facsimile Equipment SubClass: (a) all persons with fax
         numbers (b) who, on or after a date four years prior to the filing of this action (28
         U.S.C. §1658), (c) were sent faxes by or on behalf of defendant IQVIA, promoting
         its goods or services for sale (d) who were sent faxes on a standalone fax machine,

2
  See, AmeriFactors Financial Group LLC, Opposition to Application for Review, CG Docket Nos. 02-
278, 05-338 (filed Jan. 23, 2020),
https://ecfsapi.fcc.gov/file/1012304105191/AmeriFactors%20Opposition%20to%20Application%20for%
20Review.pdf
3
  See, Career Counseling Services, Inc., Reply in Support of Application for Review, CG Docket Nos. 02-
278, 05-338 (filed Feb. 3, 2020),
https://ecfsapi.fcc.gov/file/10203268226782/Reply%20Supp.%20Application%20for%20Review%20of%
20Amerifactors%20Order.pdf

                                                   5
     Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 6 of 18 PageID #:1043




         (e) and which did not contain an opt out notice as described in 47 U.S.C. §227.

(Dkt. 128 at ¶ 45(B)) (emphasis supplied).

         As the emphasized language suggests, both amended putative class definitions are

geographically-unrestricted and include claims of nonresidents. This Court’s assertion of personal

jurisdiction over IQVIA relative to the claims of nonresidents (and by extension the viability of

Plaintiff’s geographically-unrestricted putative class definitions) is the subject of IQVIA’s pending

Petition for a Writ of Certiorari. Further, the Facsimile Equipment Class includes recipients of

faxes sent to online fax services as email attachments, which runs afoul of the Bureau’s

Amerifactors Ruling that is the subject of Career’s pending Application for Review to the full

FCC. Further still, Plaintiff by its own admission falls outside the scope of the “Standalone

Facsimile Equipment SubClass” because it is undisputed that Plaintiff did not receive any of the

subject faxes on a “standalone fax machine.”4

III.     ARGUMENT

A.       Legal Standard

         District courts enjoy extremely broad discretion in controlling discovery. Crawford-El v.

Britton, 523 U.S. 574, 598 (1998); Patterson v. Avery Dennison Corp., 281 F.3d 676, 681 (7th Cir.

2002). In accordance with Rules 26(c) and (d), a court may limit the scope of discovery or control

its sequence in order to “protect a party or person from annoyance, embarrassment, oppression, or


4
  IQVIA expressly reserves its right to challenge Plaintiff’s standing to represent the “Standalone Facsimile
Equipment SubClass” and this Court’s subject-matter jurisdiction based on the absence of any “Case” or
“Controversy.” See, U.S. Const. art. III, § 2 and Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (“The
[standing] doctrine limits the category of litigants empowered to maintain a lawsuit in federal court”).
Notably, in the proposed Second Amended Complaint attached to Plaintiff’s Motion to Amend, Shulruff
sought to represent the Standalone Facsimile Equipment SubClass. (Dkt. 97-3 at ¶ 60(B)). It was only
after this Court denied Plaintiff’s request to join Shulruff that Mussat substituted itself as the purported
representative of the Standalone Facsimile Equipment SubClass. Plaintiff’s substitution of itself for
Shulruff is at odds with Plaintiff’s admission that it did not receive any of the subject faxes on a standalone
fax machine. See, Dkt. 104-3 at ¶¶ 71-72.

                                                      6
     Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 7 of 18 PageID #:1044




undue burden or expense.” Fed. R. Civ. P. 26(c)(1) and (d); Britton, 523 U.S. at 598. Such a

motion will be granted “for good cause” and after the moving party has certified to the court that

it “has in good faith conferred or attempted to confer with the other affected parties in an effort to

resolve the dispute.” Fed. R. Civ. P. 26(c)(1); N.D. Ill. L.R. 37.2.5

          In this district, “such stays are granted with substantial frequency.” In re Sulfuric Acid

Antitrust Litigation, 231 F.R.D. 331, 336 (N.D. Ill. 2005) (string citations omitted). Moreover,

stays are often deemed appropriate pending the resolution of “a threshold issue such as jurisdiction,

standing, or qualified immunity or where, in cases such as this one, discovery may be especially

burdensome and costly to the parties.” Dsm Desotech Inc. v. 3D Sys. Corp., Case No. 08-cv-1531,

2008 U.S. Dist. LEXIS 87473, at *5 (N.D. Ill. Oct. 28, 2008) (granting stay request pending

outcome of motion to dismiss based on “enormously expensive and burdensome” discovery to

defendants). However, “to determine whether a stay of discovery is warranted, the court must

look at the individual case.” Duneland Dialysis LLC v. Anthem Ins. Cos., Inc., Case No. 4:09-cv-

36, 2010 U.S. Dist. LEXIS 33599, at *4 (N.D. Ind. Apr. 6, 2010) (but noting that a stay is

particularly appropriate when a potentially dispositive threshold issue is raised).

B.        This Court Should Maintain the Existing Stay of Discovery Pending the United States
          Supreme Court’s Adjudication of IQVIA’s Petition for a Writ of Certiorari.

          The same rationale that has justified a stay on discovery since May 25, 2018 continues to

apply, because the same question concerning this Court’s personal jurisdiction over IQVIA relative

to the claims of out-of-state unnamed class members is not yet settled, and is the subject of further

appellate review. The Supreme Court’s reversal of the Seventh Circuit’s order and reinstatement

of Judge Kendall’s original ruling will have a direct and significant impact on the viability of

Plaintiff’s class claims as presently defined in the Second Amended Complaint. Given the


5
    IQVIA’s “Good Faith Certification” is set forth at the close of this Motion, infra.

                                                        7
  Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 8 of 18 PageID #:1045




jurisdictional nature of the issue and the substantial impact it will have on the scope of class

discovery, this Court should maintain the existing stay pending the Supreme Court’s adjudication

of IQVIA’s Petition.

       Good cause exists to maintain the discovery stay pending further review of the personal

jurisdiction issue that is the subject of IQVIA’s Petition. It is the most settled of law that a court

must have personal jurisdiction over a defendant as to each claim it decides. And in Bristol-Myers

Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017), the United States Supreme

Court made clear that the fact that one would-be plaintiff’s claims are similar to another’s claims

cannot create personal jurisdiction where there otherwise would be none. There is, in other words,

no aggregate-litigation exception to personal jurisdiction requirements. IQVIA’s Petition squarely

presents the important question that the Supreme Court explicitly reserved in Bristol-Myers:

whether a federal court can exercise personal jurisdiction over the federal-law claims of putative

class members that the court would not have personal jurisdiction to hear if the claims were brought

separately. See Bristol-Myers, 137 S. Ct. at 1784; see also id. at 1789 n.4 (Sotomayor, J.

dissenting). If the Seventh Circuit’s rule is allowed to stand, plaintiffs will be able to manufacture

jurisdiction in a favorable forum by tacking on otherwise improper claims to a single properly

brought one. That, in turn, will prompt forum shopping and erase the distinction between general

and specific jurisdiction. It will also enhance the power of certain States to regulate conduct

outside of their borders, while diminishing the power of other States to regulate conduct within

their own.

       Further review of this fundamental jurisdictional question may result in the Supreme

Court’s reinstatement of Judge Kendall’s original ruling. In that case: (a) neither of Plaintiff’s

amended class definitions could stand; (b) this Court would again strike the claims of all non-



                                                  8
     Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 9 of 18 PageID #:1046




residents; and (c) the geographic scope of class discovery would be limited to Illinois. Any class

discovery conducted before the Supreme Court’s consideration of IQVIA’s Petition concerning

faxes allegedly sent to recipients in the other forty-nine states may ultimately constitute needless

expense and a waste of attorney time and energy. 6 Accordingly, this Court should grant IQVIA’s

request to maintain the existing stay of discovery pending the adjudication of IQVIA’s Petition for

a Writ of Certiorari.

C.       This Court Should Maintain the Existing Stay of Discovery Pending the Full FCC’s
         Adjudication of Career’s Application for Review of the Amerifactors Ruling.

         This Court declined to address application of the Amerifactors Ruling to this case in its

earlier order based on Career’s filing of an application for review to the full FCC (raising the issue

of whether the Amerifactors Ruling is “final”). (Dkt. 126 at p. 5). IQVIA maintains that the

Amerifactors Ruling is now “final” for purposes of this proceeding, notwithstanding Career’s

application for review. Nevertheless, IQVIA understands and appreciates that further guidance

from the full FCC may benefit the Court’s ultimate decision-making. Accordingly, while this

Court did not regard the Amerifactors Ruling as grounds for finding Plaintiff’s proposed

amendments futile at this time, this Court should maintain the discovery stay pending the FCC’s

adjudication of Career’s application for review.

         1.     This Court May Decide the Standing and Subject Matter Jurisdiction Issues
                In the Absence of the Full FCC’s Regulatory Interpretation.

         As a threshold jurisdictional issue, this Court is empowered to consider Plaintiff’s standing

based on its admitted receipt of IQVIA’s faxes on the Vonage fax portal notwithstanding Career’s



6
 Nationwide class actions of this scale that lack a connection to the forum are particularly burdensome on
defendants, who face enormous pressure to give in to so called blackmail settlements, where trebled or per-
violation damages can mean that a defendant is exposed to potentially significant liability to plaintiffs
whose damages are next to nothing. See Sheila B. Scheuerman, Due Process Forgotten: The Problem of
Statutory Damages and Class Actions, 74 Mo. L. Rev. 103, 104 (2009).

                                                    9
 Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 10 of 18 PageID #:1047




application for review. At a minimum, Chevron deference applies to the Bureau’s Amerifactors

Ruling, which unquestionably reinforces the conclusion that Plaintiff suffered no concrete harm

as a result of the faxes. Accordingly, confirmation by the full FCC is not necessary to resolve the

issue as a matter of law.

       Recently, another district court analyzed the standing and subject matter jurisdiction issues

in an identical factual context. See, Daisy, Inc. v. Mobile Mimi, Inc., Case No. 2:20-cv-17, 2020

U.S. Dist. LEXIS 175536 (M.D. Fla. Sept. 24, 2020). The representative class plaintiff in Daisy

received faxes through the very same Vonage online service utilized by Plaintiff here. Id. at *1

(“Vonage acts as a sort of middleman, collecting then sending Daisy its faxes attached to e-mails”).

The court expressly noted that “[t]he ‘bare procedural violation’ of a statute, however, is not

enough, even if Congress prescribed a cause of action.” Id. at *4, citing, Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1549 (2016). The court continued that “regardless of any TCPA violation, Daisy

must show Mini Mobile’s fax caused concrete harm.” Id. This Daisy could not do because, like

Plaintiff here, “it is undisputed Daisy received the fax by e-mail, not a fax machine.” Id.

       In reaching its decision that Daisy failed to satisfy Article III’s injury-in-fact requirement,

the court considered “both history and the judgment of Congress.” Id. at *8. The court first

determined that the alleged intangible harm claimed by Daisy did not have “a close relationship to

a harm that has traditionally been regarded as providing a basis for a lawsuit in English or

American courts.” Id., citing, Spokeo, 136 S. Ct. at 1549. Rather, “this is ‘the kind of fleeting

infraction upon personal property that tort law has resisted addressing.’” Id. at *11, citing, Salcedo

v. Hanna, 936 F.3d 1162, 1172 (11th Cir. 2019). Stated differently, “it is ‘more akin to walking

down a busy sidewalk and having a flyer briefly waive in one’s face’ than a harm conferring Article

III standing.” Id.



                                                 10
    Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 11 of 18 PageID #:1048




          Turning to congressional judgment, the Daisy court noted that “Congressional silence may

also be instructive” and relative to faxes received by e-mail, “Washington’s silence is deafening.”

Id. at *15 (“With the Junk Fax Prevention Act of 2005, Congress amended the TCPA but neither

included faxes received by e-mail nor made findings identifying the type of harm Daisy alleges”).

The Daisy court continued: “tellingly, Congress never amended the TCPA to account for those

intangible harms suffered from faxes received over e-mail.” Id. at 16.

          Finally, the Daisy court acknowledged that “regulatory interpretation of the TCPA

buttresses a conclusion the harm alleged here is not concrete.” Id. After all, “[i]t is congressional

– not FCC – judgment the Court relies on most.” Id., citing, Salcedo, 936 F.3d at 1169.

Nevertheless, as the agency tasked with promulgating TCPA regulations, the Daisy court favorably

cited the Bureau’s Amerifactors Ruling. Id. at *17, citing, Amerifactors at *3-4 (“faxes sent to

online fax services do not cause the specific harms to consumers Congress sought to address in the

TCPA...”). See also, Advanced Rehab & Med., P.C. v. Amedisys Holding, LLC, Case No. 1:17-

cv-01149, 2020 U.S. Dist. LEXIS 153181, at *19 (W.D. Tenn. Aug. 24, 2020) (holding that

Chevron deference applies to the Bureau’s Amerifactors Ruling).

          The Daisy court also cited with approval another Bureau decision decided less than two

months ago on the heels of the Amerifactors Ruling. Daisy, 2020 U.S. Dist. LEXIS 175536 at

*17, citing, In re Joseph T. Ryerson & Son, Inc. Pet. for Expedited Declaratory Ruling, No. 02-

278, 05-338, 2020 FCC LEXIS 3385, at *13 (2020) (“we reiterate that transmissions that are

effectively email do not implicate the consumer harms Congress sought to address in the TCPA,

such as tying up phone/fax lines and the unnecessary use of paper and toner/ink from automatic

printing”). 7   Ultimately, the Daisy court decided the standing issue and dismissed Daisy’s



7
    See, https://ecfsapi.fcc.gov/file/090487418733/DA-20-1038A1.pdf

                                                   11
 Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 12 of 18 PageID #:1049




complaint notwithstanding Career’s pending application for review to the full FCC.

       2.      A Stay is Warranted Under the Primary Jurisdiction Doctrine.

       Even though this Court is not required to await the full FCC’s adjudication of Career’s

application for review before deciding whether the faxes allegedly received by Plaintiff constitute

“unsolicited advertisements” subject to the TCPA, further guidance from the full FCC may benefit

the Court’s ultimate decision-making and constitutes “good cause” to maintain the existing stay.

       The doctrine of primary jurisdiction “is concerned with promoting proper relationships

between the courts and administrative agencies charged with particular regulatory duties.” U.S. v.

Western Pac. R.R. Co., 352 U.S. 59, 63 (1956). The doctrine “applies where a claim is originally

cognizable in the courts, and comes into play whenever enforcement of the claim requires the

resolution of issues which, under a regulatory scheme, have been placed within the special

competence of an administrative body.” Id. at 64. In such a case “the judicial process is

suspended” pending resolution of such issues by the administrative body for its views. Id.

       There is no fixed standard or formula for the doctrine’s application. Id. Instead, the district

court should consider whether application of the doctrine would promote uniformity in statutory

or regulatory construction and involve the use of the agency’s special expertise and procedural

flexibility and whether complex policy determinations are at issue. Id. at 64-67. As the Supreme

Court explained, “in cases raising issues of fact not within the conventional experience of judges

or cases requiring the exercise of administrative discretion, agencies created by Congress for

regulating the subject matter should not be passed over.” Id. at 64.

       Courts in this Circuit have identified several potentially-relevant factors to consider when

assessing whether to invoke the primary jurisdiction doctrine: (a) whether the question is within

the conventional experience of judges; (b) whether the question involves technical or policy issues



                                                 12
 Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 13 of 18 PageID #:1050




within the agency’s particular field of expertise; (c) whether a determination would involve the

exercise of agency discretion; (d) the need for a consistent and uniform rule; (e) the likelihood of

inconsistent rulings if not referred to the agency; (f) whether the issue has already been before the

agency; (g) whether judicial economy is served by having the agency resolve the issue; and (h)

whether the referral will result in substantial delay and added expense. Gensel v. Performant

Techs., Inc., Case No. 13-C-1196, 2015 U.S. Dist. LEXIS 9736, at *4 (E.D. Wis. Jan. 28, 2015)

(primary jurisdiction doctrine invoked and stay of proceedings granted pending the FCC’s

adjudication of two petitions asking, inter alia: (a) whether the TCPA applies to non-telemarketing

calling activities; and (b) whether all predictive dialers are categorically “automatic telephone

dialing systems” under the TCPA). Application of these factors demonstrates that a stay is

appropriate here.

               i.      The Determination Whether Online Fax Services Fall within the
                       TCPA’s Definition of “Telephone Facsimile Machine” is Not within the
                       Conventional Experience of Judges, Involves Technical and Policy
                       Issues within the FCC’s Field of Expertise and Involves the Exercise of
                       Agency Discretion.

       Congress delegated authority to the FCC to promulgate binding legal rules and to interpret

the provisions of the TCPA. The FCC’s authority to determine the applicability of the TCPA to

faxes received by users of online fax services falls squarely within its delegated authority.

Congress explicitly tasked the FCC with “prescribe[ing] regulations to implement the

requirements” of the TCPA, specifically including the subsection prohibiting unsolicited facsimile

advertisements. See, 47 U.S.C. § 227(b)(2); accord Satterfield v. Simon & Schuster, Inc., 569 F.3d

946, 953 (9th Cir. 2009) (“Congress has delegated the FCC with the authority to make rules and

regulations to implement the TCPA”). The FCC’s authority also “includes issuing rules clarifying

and interpreting the TCPA, as well as addressing petitions” like the ones that resulted in the



                                                 13
    Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 14 of 18 PageID #:1051




Amerifactors and Ryerson Rulings. Comprehensive Health Care Sys. of the Palm Beaches, Inc.

v. M3 United States Corp. (“CHCS”), 2017 U.S. Dist. LEXIS 166033, at *6 (S.D. Fla. Oct. 6,

2017).

         “The FCC is charged with expertise in telecommunications regulation” (CHCS, 2017 U.S.

Dist. LEXIS 166033, at *7) and Congress recognized that many of the technical considerations

within the FCC’s expertise were not within the conventional experience of judges. See, Stewart v.

T-Mobile USA, Inc., Case No. 4:14-cv-02086, 2014 U.S. Dist. LEXIS 198466, at *4 (D.S.C. Oct.

8, 2014) (“It is virtually without dispute that the FCC has comparative expertise with regard to the

TCPA”).

         Invoking the FCC’s expertise is appropriate here.8 The issue – whether an online fax

service is “equipment” that has the necessary “capacity” to be considered a “telephone facsimile

machine” – is “precisely the sort of interstitial question that favors deference to the agency’s

interpretation.” Advanced Rehab, 2020 U.S. Dist. LEXIS 153181, at *18. Further, “the rapid

advancements in, and complexity of, modern technology, particularly with respect to new means

of communication, speaks directly to the [Bureau’s] expertise in the area of telecommunications.”

Id. Deferring to the full FCC will advance the basic purpose of the primary jurisdiction doctrine

because the specialized knowledge of the FCC is needed.

                 ii.     The Determination Whether Online Fax Services Fall within the
                         TCPA’s Definition of “Telephone Facsimile Machine” Also Requires
                         Uniformity in Administration to Avoid Possible Inconsistent Rulings.

         Again, the Bureau’s ruling is entitled to this Court’s deference even if it is not – as Plaintiff

argues – “final” in view of the pending application for review. But to the extent this Court is not


8
  Although there have been prior occasions when the FCC has addressed whether certain computerized
faxing technology falls within the TCPA’s prohibitions, none (other than the Amerifactors and Ryerson
Rulings) are directly applicable to receiving faxes using cloud-based online fax services at issue here. The
first-impression nature of the question presented also weighs in favor of a stay.

                                                    14
 Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 15 of 18 PageID #:1052




inclined to decide the standing and subject matter jurisdiction issues on the existing record, it

makes good practical sense to maintain the stay until after the FCC’s adjudication to avoid a

determination in this Court that is inconsistent with the full FCC’s review. This Court should give

the full FCC an opportunity to review the Bureau’s ruling that online fax services do not fall within

the TCPA. If the FCC declines Career’s application for review, the Court will benefit from the

finality of the Bureau’s Amerifactors Ruling insofar as a ruling by a subordinate unit of the FCC

“shall have the same force and effect… as orders, decisions, reports, or other actions of the

Commission.” 47 U.S.C. § 155(c)(3). If the FCC accepts Career’s application for review, the

Court will benefit from whatever additional guidance the full FCC provides. Under both scenarios,

this Court preserves administrative uniformity and avoids the possibility of inconsistent rulings.

       There is considerable upside – and little to no downside – awaiting the full FCC’s

adjudication of the application for review before proceeding further here. Deferral is appropriate

for a uniform interpretation of the statutory question at issue.

               iii.    The Interests of Judicial Economy and Preservation of Party Resources
                       and Time Counsel in Favor of a Stay.

       A stay will simplify and streamline the issues in this case, including the potentially case-

dispositive questions: (a) whether the faxes are “unsolicited advertisements” subject to the TCPA;

(b) Plaintiff’s standing; and (c) this Court’s subject matter jurisdiction. A stay will also have the

added benefit of reducing the burden of litigation on the parties and on this Court. As another

court noted in support of its decision to stay the proceeding pending the FCC’s adjudication of

Amerifactors’ original petition: “[a]ny delay plaintiffs will experience in this case is outweighed

by the potential prejudice that could inure to [the defendant] and its liability to class members that

might very well not fit within the proposed class following the FCC’s decision.” Scoma Chiro.,

P.A. v. Dental Equities, LLC, Case No. 2:16-cv-41, 2018 U.S. Dist. LEXIS 92736, at *12 (M.D.

                                                 15
 Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 16 of 18 PageID #:1053




Fla. June 1, 2018). This Court’s consideration of judicial economy, likely prejudice to IQVIA and

the preservation of party resources and time similarly counsel in favor of a stay here.

D.     This Court Should Also Extend IQVIA’s Deadline to Respond to the Second
       Amended Complaint.

       Pursuant to Fed. R. Civ. P. 6, this Court may, for good cause, extend IQVIA’s responsive

pleading deadline “if a request is made before the original time or its extension expires.” Fed. R.

Civ. P. 6(b)(1)(A). Good cause exists here.

       The rationale for maintaining the stay of discovery applies equally to further pleading

pending the Supreme Court’s adjudication of IQVIA’s Petition for a Writ of Certiorari and the full

FCC’s adjudication of Career’s Application for Review. IQVIA contends Plaintiff lacks standing

to prosecute its individual claim(s) and/or represent either of the two amended putative classes.

Similarly, IQVIA maintains that there is no “case” or “controversy” such that this Court lacks

subject matter jurisdiction. But rather than engage in protracted and expensive motion practice

while IQVIA’s Petition and Career’s Application remain pending, the more economical and

efficient approach is to extend IQVIA’s responsive pleading deadline until the review process has

been exhausted.

       Wherefore, the Defendant IQVIA Inc. respectfully prays for the entry of an order

maintaining the existing stay of discovery and extending IQVIA’s deadline to respond to Plaintiff’s

Second Amended Complaint pending the Supreme Court’s and FCC’s adjudication of the pending

legal issues and such further relief as this Court deems just and equitable.

                               GOOD FAITH CERTIFICATION
       On October 27, 2020, counsel for IQVIA conferred with counsel for Plaintiff in a good

faith effort to resolve the issues presented in this Motion without court action pursuant to Fed. R.

Civ. P. 26(c)(1) and N.D. Ill. L.R. 37.2, but Plaintiff would not agree to maintain the stay or extend


                                                 16
 Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 17 of 18 PageID #:1054




the deadline to respond to the Second Amended Complaint pending the Supreme Court’s and

FCC’s adjudication of the pending legal issues.

Dated: October 29, 2020.                               Respectfully Submitted:


                                            By:        _/s/ Edward C. Eberspacher_______
                                                       Edward C. Eberspacher
                                                       Counsel to IQVIA Inc.




                                                  17
 Case: 1:17-cv-08841 Document #: 129 Filed: 10/29/20 Page 18 of 18 PageID #:1055




                               CERTIFICATE OF SERVICE

       I, Edward C. Eberspacher, certify that on October 29, 2020, I caused a true and accurate

copy of the foregoing document to be filed with the Court’s CM/ECF system, and to be served via

email on the following:

                                       Daniel Edelman
                                       Heather Kolbus
                          Edelman, Combs, Latturner & Goodwin, LLC
                                  20 South Clark, Suite 1500
                                    Chicago, Illinois 60603
                                 E: dedelman@edcombs.com
                                  E: hkolbus@edcombs.com

                                       Curtis C. Warner
                                  5 E. Market St., Suite 250
                                     Corning, NY 14830
                                  E: cwarner@warner.legal


                                                          /s/ Edward C. Eberspacher
                                                          Edward C. Eberspacher



Edward C. Eberspacher
Meyer Law Group LLC
30 North LaSalle Street
Suite 1410
Chicago, Illinois 60602
T – 312.265.0565
F – 312.888.3930
E – teberspacher@meyerlex.com




                                              18
